DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the election of invention received on 05 May 2021. Claims 1-20 are pending. Claims 14-16 and 20 are withdrawn as nonelected.

Election/Restrictions
Applicant's election with traverse of the inventions of group I and II in the reply filed on 05 May 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because a complete search of a glass panel on its own requires searching the glass arts in addition to additive manufacturing arts of the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 9, 13, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0168902 to Herzog et al. (‘902 hereafter).
Regardinbg claim 1, ‘902 teaches an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material with an energy beam, from an irradiation device configured to generate the energy beam, wherein the energy beam propagates along an optical beam path onto a build plane, wherein the energy beam irradiates build material in at least one consolidation zone, wherein the apparatus comprises a detection device configured to detect radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone (FIG 2 items 123 9 16 and 18).
Regarding claim 2, ‘902 teaches the apparatus wherein a detected radiation optical beam path the detected radiation travels is different from the optical beam path the energy beam travels (FIG 2 item 3 and 17).
Regarding claim 3, ‘902 teaches the apparatus wherein the detection device is configured to detect a temperature of the at least one consolidation zone and/or the at least one adjacent zone and/or to determine a temperature gradient between the at least one consolidation zone and the at least one adjacent zone (paragraph 0025).  
 Regarding claim 7, ‘902 teaches the apparatus further comprising a data storage configured to store at least one parameter, corresponding to a temperature and/or a temperature gradient (paragraph 31).
Regarding claim 8, ‘902 teaches the apparatus further comprising a scanning unit configured to deflect the radiation that is emitted from the at least one consolidation zone and/or the at least one adjacent zone to the detection device (paragraph 0025).  
Regarding claim 9, ‘902 teaches the apparatus wherein the scanning unit is synchronized with the irradiation device, in that the at least one consolidation zone and/or the at least one adjacent zone is imaged onto a measuring unit of the detection device (FIG 2 item 9).  
 Regarding claim 13, ‘902 teaches the detection device for the apparatus wherein the detection device is configured to detect radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone (paragraph 0025).  
Regarding claim 19, ‘902 teaches the apparatus wherein the scanning unit is synchronized with at least one beam deflection unit of the irradiation device configured to guide the energy beam over the build plane (FIG 2 item 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 3 above, and further in view of U.S. Patent Application Publication 2004/0200816 to Chung et al. (‘816 hereafter).
Regarding claim 4, ‘902 does not teach a control unit. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus according further comprising a control unit  configured to adjust or set at least one process parameter dependent on the detected temperature and/or the determined temperature gradient (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 5, ‘902 doesn’t teach a control unit. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus wherein the control unit is configured to control, the temperature in the at least one consolidation zone and/or to control, the temperature in the at least one adjacent zone and/or to reduce the temperature gradient between the at least one consolidation zone and the at least one adjacent zone dependent on the detected temperature and/or the determined temperature gradient (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 6, ‘902 doesn’t teach a control unit. In the same field of endeavor, ‘816 teaches the apparatus wherein the control unit is configured to control the temperature and/or 
Regarding claim 17, ‘902 doesn’t teach a controller. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus wherein the control unit is configured to reduce the temperature in the at least one consolidation zone and to increase the temperature in the at least one adjacent zone so as to reduce the temperature gradient between the at least one consolidation zone and the at least one adjacent zone dependent on the detected temperature and/or the determined temperature gradient (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 18, ‘902 doesn’t teach a controller. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus wherein the control unit is configured to reduce the temperature gradient between the at least one consolidation zone and the at least one adjacent zone when the temperature gradient achieves a predefined threshold value (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2004/0251242 to Jeong-Hun Suh (‘242 hereafter).
  Regarding claim 10, ‘902 doesn’t teach an apochromat. In the same field of endeavor, additive manufacturing, ‘242 teaches the apparatus wherein the detection device comprises at least one optical element comprising an apochromat, configured to image the at least one consolidation zone and/or the at least one adjacent zone onto the measuring unit (FIG 6 item 603) for the benefit of reducing the reflected light from the weld pool and protecting the detector elements (paragraph 0058).  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘242 for the benefit of protecting the detector and reducing glare detected.
Regarding claim 12, ‘902 doesn’t teach a protective glass. In the same field of endeavor, ‘242 teaches the apparatus further comprising a protective glass arranged between the build plane and the detection 4device (FIG 6 item 603), wherein a transmittance spectrum of the protective glass ranges from 170 nm to 5000 nm (paragraph 0058) for the benefit of protecting the detector. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘242 for the benefit of protecting the detector from splatter. Since the prior art detector is disclosed to be an infrared detector, the claimed range overlaps with the prior art range. Where ranges claimed overlap or lie within those described by the prior art, a prima facie case of obviousness exists.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 9 above, and further in view of 2017/0090462 to Dave et al..
Regarding claim 11, ‘902 does not teach a pyrometer. In the same field of endeavor, additive manufacturing, ‘462 teaches the apparatus wherein the measuring unit comprises at least one ratio pyrometer camera (TABLE, pg 9) for the benefit of assaying the thermal situation of an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘462 for the benefit of monitoring the thermal state of an additive manufacturing apparatus.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743